Case 5:20-cv-00269-VAP Document 27 Filed 03/24/20 Page 1 of 2 Page ID #:211



 1 RONALD P. SLATES, State Bar #43712

 2 RONALD P. SLATES, A PROFESSIONAL CORPORATION
     500 South Grand Avenue, Biltmore Tower Suite 2010
 3 Los Angeles, California 90071

 4 (213) 624-1515 / FAX (213) 624-7536
     rslates2@rslateslaw.com
 5 Attorneys for Plaintiff and Judgment Creditor

 6 AVT - NEW YORK, L.P., a Utah limited partnership

 7

 8                         UNITED STATES DISTRICT COURT
 9
     FOR THE CENTRAL DISTRICT OF CALIFORNIA, WESTERN DIVISION
10

11

12 AVT - NEW YORK, L.P., a Utah limited ) CASE NO. 5:20-cv-00269-VAP
     partnership,                             )
13
                                              )   PRIVATE PLACE ORDER
14                  Plaintiff,                )   PURSUANT TO WRIT OF
                                              )   POSSESSION
15
           vs.                                )
16                                            )   The Hon. Virginia A. Phillips, Chief
     OLIVET UNIVERSITY, a California          )   District Judge
17
     corporation,                             )
18                                            )   Crtrm: 8A, 8th Floor
19
                    Defendant.                )   Place: 350 West 1st Street
                                              )          Los Angeles, CA 90012
20                                            )
21                                            )   Judgment entered on January 7, 2019

22

23         Upon application duly made by Plaintiff and Judgment Creditor AVT - NEW
24   YORK, L.P., a Utah limited partnership (“AVT”) and good cause having been shown
25   therefor:
26         AVT has learned that the personal property that is the subject of the Writ of
27   Possession (“Writ”) issued by this Court in the above-captioned matter is located at
28   36401 Tripp Flats Road, Anza, California, 92539, in a server room located next to the
                                            Page 1
                                         PRIVATE PLACE
                                                                                                Case 5:20-cv-00269-VAP Document 27 Filed 03/24/20 Page 2 of 2 Page ID #:212



                                                                                                 1   chapel at the university (the “Premises”).
                                                                                                 2         IT IS SO ORDERED that:
                                                                                                 3         1.     The United States Marshal, in executing the Writ, may procure the
                                                                                                 4                services of a locksmith or utilize any other reasonable means necessary to
                                                                                                 5                gain access to the Premise and/or any other location (including but not
                                                                                                 6                limited to break open and enter the Premises and/or any other location)
                                                                                                 7                where the personal property is located to carry out the levy of said Writ,
                                                                                                 8                regardless of whether the above Premises and/or any other location are
                                                                                                 9                locked or unlocked (or otherwise closed) or occupied or unoccupied in
                                               500 S. GRAND AVENUE, BILTMORE TOWER SUITE 2010




                                                                                                10                order to take possession of the personal property.
eÉÇtÄw cA fÄtàxá? T cÜÉyxáá|ÉÇtÄ VÉÜÑÉÜtà|ÉÇ




                                                                                                11         2.     Anyone interfering with the execution of this order shall be subject to
                                                         LOS ANGELES, CALIFORNIA 90071
                                                          (213) 624-1515 / FAX (213) 624-7536




                                                                                                12                arrest by the U.S. Marshal.
                                                                                                13

                                                                                                14

                                                                                                15
                                                                                                     DATED: March 24, 2020
                                                                                                16

                                                                                                17                                          ________________________________
                                                                                                18                                          Hon. Virginia A. Phillips,
                                                                                                                                            Chief U.S. District Judge
                                                                                                19

                                                                                                20

                                                                                                21

                                                                                                22

                                                                                                23

                                                                                                24

                                                                                                25

                                                                                                26

                                                                                                27

                                                                                                28

                                                                                                                                            Page 2
                                                                                                                                         PRIVATE PLACE
